               Case 18-16659-LMI        Doc 84    Filed 03/26/19    Page 1 of 3



                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION
                                www.flsb.uscourts.gov

 In re:

    YURI LYUBARSKY and                           Case No: 18-16659-LMI
    OLGA LYUBARSKY                               Chapter 7

      Debtors.
 ____________________________________/


     DEBTORS’ REQUEST FOR SPECIALLY SET EVIDENTIARY HEARING ON
      DEBTORS’ MOTION FOR ENFORCEMENT OF THE AUTOMATIC STAY,
   SANCTIONS AGAINST VERTONIX LTD AND ITS COUNSEL ARKADY "ERIC"
          RAYZ FOR FRAUD ON THE COURT AND CONTEMPT FOR WILLFUL
               VIOLATIONS OF THE AUTOMATIC STAY [D.E. 74 AND 81]

Debtors, Yuri Lyubarsky and Olga Lyubarsky, by and through undersigned counsel, hereby

request that the court schedule a specially set evidentiary hearing on Debtors’ Motion for

Enforcement of the Automatic Stay, Sanctions against Vertonix Ltd and its Counsel Arkady "Eric"

Rayz for Fraud on the Court and Contempt for Willful Violations of the Automatic Stay [D.E. 74

and 81] (the “Motion”), and as grounds set forth the following:

          1.   Debtors filed a petition under Chapter 7 on May 31, 2018.

          2.   On March 4, 2019, Debtors’ filed their Motion [D.E. 74]. This version of the

Motion was inadvertently filed without cover sheets indicating exhibit numbers.

          3.   On March 5, 2019, the Court set the Motion for a non-evidentiary hearing on April

3, 2019 at 9:30am.

          4.   On March 14, 2019, Debtors amended their Motion with correct exhibit cover

sheets [ECF No. 81].
                Case 18-16659-LMI           Doc 84   Filed 03/26/19    Page 2 of 3



        5.      Due the nature and extent of the allegations and the time required to present the

evidence by all sides, Debtors hereby request this Court set this matter as an evidentiary hearing.

        6.      Undersigned counsel has contacted opposing counsel regarding the time they

expect to require and their availability.

        7.      Undersigned counsel estimates that Debtors will need approximately two (2) hours

to present their evidence.

        8.      Opposing counsel Eric Rayz has indicated that he will need one (1) hour to present

his and his client’s side.

        9.      Undersigned counsel is expected to testify as a witness during the hearing. Debtors

have retained Gary Seitz, Esq., for purposes of representing them in proceedings related to the

Motion. A motion for Gary Seitz, Esq. to appear pro hac vice has been filed [D.E. 83].

        10.     The following dates were confirmed as available by all counsel and parties involved

in the Motion: May 6-7, 2019, May 13-20, 2019 and May 20-21, 2019.

        11.     The draft text of a proposed order setting the deadlines for the hearing is filed

herewith. The deadlines are set with the earliest of the above dates, and can be amended in

accordance with the final date the Court sets for the hearing.

        WHEREFORE, Debtors respectfully request the Court schedule a date for an evidentiary

hearing on Debtors’ Motion for Enforcement of the Automatic Stay, Sanctions against Vertonix

Ltd and its Counsel Arkady "Eric" Rayz for Fraud on the Court and Contempt for Willful

Violations of the Automatic Stay [D.E. 74 and 81]

        Dated: March 26, 2019

                                               /s/ Leonid Nerdinsky
                                               Leonid Nerdinsky, Esq.
                                               Nerdinsky Law Group, P.A.
                                               3800 S Ocean Drive, Suite 242
                Case 18-16659-LMI      Doc 84     Filed 03/26/19    Page 3 of 3



                                            Hollywood, FL 33019
                                            Tel: 954-237-6307
                                            Fax: 954-416-6188
                                            LNerdinsky@nerdinskylaw.com
                                            Florida Bar No. 638781


                               CERTIFICATE OF SERVICE


I, Leonid Nerdinsky, CERTIFY that a true and correct copy of the foregoing was served via
Notice of Electronic Filing (CM/ECF) on this 26th day of March, 2019, upon all registered users
in this case.
